 


114 HR 2837 IH: To direct the Joint Committee on the Library to accept a statue depicting Pierre L’Enfant from the District of Columbia and to provide for the permanent display of the statue in the United States Capitol.
U.S. House of Representatives
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2837 
IN THE HOUSE OF REPRESENTATIVES 
 
June 18, 2015 
Ms. Norton introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To direct the Joint Committee on the Library to accept a statue depicting Pierre L’Enfant from the District of Columbia and to provide for the permanent display of the statue in the United States Capitol. 
 
 
1.FindingsCongress finds the following: (1)Pierre L’Enfant was born in France in 1754, and traveled to the United States to serve with the United States in the Revolutionary War.
(2)Pierre L’Enfant was an engineer and architect, and in 1791 he developed the unique and exceptional design for the Nation’s capital that laid the framework for the modern-day District of Columbia that is followed and maintained until today. (3)L’Enfant’s remarkable design envisioned a distinguishable federal and residential city with diagonal streets propelling from Congress and the President’s home, beautiful boulevards on local streets and neighborhoods, and open spaces for monuments, memorials, and historical structures, all of which largely remain intact, protected as a historical treasure.
(4)The United States Capitol does not currently appropriately recognize the contributions of Pierre L’Enfant. 2.Acceptance of statue of Pierre L’Enfant for placement in United States Capitol (a)AcceptanceNot later than 2 years after the date of the enactment of this Act, the Joint Committee on the Library shall accept from the District of Columbia the donation of a statue depicting Pierre L’Enfant, subject to the terms and conditions that the Joint Committee considers appropriate.
(b)PlacementThe Joint Committee shall place the statue accepted under subsection (a) in a suitable permanent location in the United States Capitol.  